Order entered December 8, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01147-CV

                      BAYLOR HEALTH CARE SYSTEM, Appellant

                                              V.

                                 KAREN OLSON, Appellee

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-00568

                                          ORDER
       We order Gary Fitzsimmons, Dallas County District Clerk, to file, by DECEMBER 12,

2014, a supplemental clerk’s record containing the following four documents:

       1.     Plaintiff’s First Amended Petition filed on February 17, 2014;

       2.     Letter of attorney Jason Kipness dated September 10, 2014;

       3.     Letter of attorney Jason Kipness dated November 4, 2014; and

       4.     Letter of attorney Jason Kipness dated November 25, 2014.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Gary Fitzsimmons and all counsel of record.

                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE